      Case 2:19-cv-10341-WBV-DMD Document 27 Filed 07/11/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 OFFICIAL COMMITTEE OF UNSECURED                                  CIVIL ACTION
 CREDITORS OF FIRST NBC BANK HOLDING CO.
 VERSUS                                                           NO: 19-10341
 ASHTON J RYAN, JR., ET AL                                        SECTION: "D"




                  NOTICE REGARDING ORAL ARGUMENT REQUEST


       A request for oral argument has been filed in conjunction with a Motion to Stay (Rec.

Doc. 25), scheduled for submission before the district judge in this matter. Notwithstanding Local

Rule 78.1, this Court will issue an order setting oral argument for a specific date and time if the

Court grants the request. Counsel should not appear for oral argument until ordered to do so.

Deadlines for response memoranda are not extended--those deadlines are based on the noticed

submission date and are governed by the Local Rules.

       THIS NOTICE DOES NOT APPLY TO PROCEEDINGS BEFORE THE ASSIGNED

MAGISTRATE JUDGE.

                                             MELISSA VERDUN, FOR THE COURT
                                             CASE MANAGER SECTION D
                                             melissa_verdun@laed.uscourts.gov
